In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-15-00121-CR
                                  ________________________


                            DESIMEN TIREE SCOTT, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 432nd District Court
                                    Tarrant County, Texas
              Trial Court No. 1347134D; Honorable Ruben Gonzalez, Jr., Presiding


                                            July 28, 2016

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On January 21, 2014, pursuant to a plea bargain, Appellant, Desimen Tiree

Scott, was placed on deferred adjudication community supervision for five years and

assessed a $500 fine for harassment by persons in certain correctional facilities.1 Four

months later, the State moved to proceed to adjudication alleging two new offenses, i.e.,

      1
          TEX. PENAL CODE ANN. § 22.11(a)(1) (West Supp. 2015).
assault and providing a false or fictitious name to police officers,2 failure to report, failure

to complete community service restitution, failure to complete an anger management

program, and failure to complete a program entitled Project Safe Neighborhood. At a

hearing on the State’s motion, Appellant pled “not true” to the allegations. Following the

presentation of evidence, the trial court revoked Appellant’s community supervision,

adjudicated him guilty, and sentenced him to three years confinement. By a sole issue,

he asserts the evidence is legally and factually insufficient to prove by a preponderance

of the evidence that he violated one or more of the conditions of his community

supervision.3 We affirm.4


        BACKGROUND

        Appellant was charged with harassing a member of a correctional facility for

spitting on an officer while he was incarcerated.                 After being found competent to

proceed, he pleaded guilty and was placed on deferred adjudication community

supervision. After the State moved to proceed to adjudication, two more hearings were

held to determine Appellant’s competency. At the conclusion of both hearings, the court



        2
            See TEX. PENAL CODE ANN. § 22.01(a)(1) (West Supp. 2015), § 38.02(b) (West 2011).
        3
           Appellant’s factual sufficiency challenge is misplaced. The transferor court, as well as this
court, has held that evidence supporting a revocation finding may not be reviewed for factual sufficiency.
Johnson v. State, 2 S.W.3d 685, 687 (Tex. App.—Fort Worth 1999, no pet.); Briscoe v. State, No. 07-08-
00283-CR, 2010 Tex. App. LEXIS 2938, at *4-5 (Tex. App.—Amarillo April 21, 2010, no pet.) (mem. op.,
not designated for publication). Considering the unique nature of a revocation hearing and the trial
court’s broad discretion, the general standards for reviewing factual sufficiency do not apply. See Pierce
v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana 2003, pet. ref’d); Becker v. State, 33 S.W.3d 64,
66 (Tex. App.—El Paso 2000, no pet).
        4
           Originally appealed to the Second Court of Appeals, this appeal was transferred to this court by
the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001
(West 2013). We are unaware of any conflict between precedent of the Second Court of Appeals and
that of this court on any relevant issue. TEX. R. APP. P. 41.3.


                                                    2
determined that Appellant was competent. The hearings revealed that Appellant is an

assaultive risk for jail personnel.


       Appellant has a history of refusing to speak or cooperate and appeared at the

revocation hearing in “special protective clothing” wearing a spit mask and shackles.

Given Appellant’s refusal to speak, his counsel entered a plea of “not true” as to each

allegation contained in the motion to proceed.


       Appellant’s community supervision officer testified that he failed to report for the

month of April 2014 and was arrested on a new offense—assault—in May 2014. He

was also charged with providing a false or fictitious name when he was apprehended for

the assault. Although Appellant was only on community supervision for a few months,

he did not complete the required twelve hours a month of community service. He did

not attend anger management, nor did he participate in the Project Safe Neighborhood

program as ordered. Although Appellant argued he was not given a time frame in which

to complete the programs, the testimony regarding reporting and community service

was directed at his monthly requirements which he failed to satisfy.


       The assault victim testified she had seen Appellant at her apartment complex

and he had twice told her he had been watching her. On the day of the assault, she

had entertained friends, and shortly after they left, she heard a knock at her door.

Believing her friends had returned, she opened the door to find Appellant standing

there. He was drunk and she cursed and yelled at him hoping he would leave. She

then proceeded to a neighbor’s apartment for help.        Appellant got in her face and

brushed her right cheek.       A fight erupted between them.      Although she admitted


                                             3
throwing the first punch, Appellant grabbed her by the hair, poured beer on her, and hit

her in the face with a beer can causing red marks which she testified caused her pain.


       Officers were dispatched to the disturbance. Appellant was apprehended and

handcuffed. At that time, he misidentified himself to police. Appellant’s girlfriend then

identified Appellant for the officers and he was arrested for assault.


       STANDARD OF REVIEW

       An appeal from a court’s order adjudicating guilt is reviewed in the same manner

as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West

Supp. 2015). When reviewing an order revoking community supervision imposed under

an order of deferred adjudication, the sole question before this court is whether the trial

court abused its discretion. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App.

2013) (citing Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006)). In a

revocation proceeding, the State must prove by a preponderance of the evidence that

the defendant violated a condition of community supervision as alleged in the motion to

revoke.   Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993).           For issues

governed by the less rigorous burden of proof, the appellate standard of review for legal

sufficiency is also less rigorous. Hacker, 389 S.W.3d at 865.


       In a revocation context, “a preponderance of the evidence” means “that greater

weight of the credible evidence which would create a reasonable belief that the

defendant has violated a condition of his [community supervision].” Hacker, 389 S.W.3d

at 865 (citing Rickels, 202 S.W.3d at 764).         The finding of a single violation of

community supervision is sufficient to support revocation. Allbright v. State, 13 S.W.3d
4
817, 819 (Tex. App.—Fort Worth 2000, pet. ref’d).       Therefore, a trial court abuses its

discretion in revoking community supervision if, as to every ground alleged, the State

fails to meet its burden of proof. Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim.

App. 1984). In determining the sufficiency of the evidence to sustain a revocation, we

view the evidence in the light most favorable to the trial court’s ruling. Jones v. State,

589 S.W.2d 419, 421 (Tex. Crim. App. 1979).


       ANALYSIS

       Appellant argues he was not the aggressor in the assault and that he did not

intentionally mislead the officers by giving a fictitious name when apprehended. The

name he gave was so ludicrous—Lloyd Faggett—he argues the officers should have

known it was false. The evidence established that the victim in the assault had been

pursued by Appellant, a person she did not know. The evidence also demonstrated that

Appellant struck the victim with a can on her face that left marks which she testified hurt

her.


       Appellant also argues the trial court should not have adjudicated him guilty based

on a single technical violation of failure to report for one month. Technical violations

typically include a defendant’s failure to report, pay fees, and perform community

service at a specified rate. However, a court may revoke community supervision for any

violation, including “technical” violations. Long v. State, No. 02-12-00090-CR, 2013

Tex. App. LEXIS 4368, at *9-10 (Tex. App.—Fort Worth April 4, 2013, pet. ref’d);

Nurridin v. State, 154 S.W.3d 920, 924 (Tex. App.—Dallas 2005, no pet.).




                                            5
       Applying the appropriate standard of review, we conclude the trial court did not

abuse its discretion in revoking his community supervision and adjudicating Appellant

guilty. Appellant’s sole issue is overruled.


       CONCLUSION

       The trial court’s judgment adjudicating guilt is affirmed.




                                                   Patrick A. Pirtle
                                                        Justice



Do not publish.




                                               6